Citation Nr: 0528254	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  04-14 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased initial evaluation for the 
veteran's service connected internal derangement of the left 
knee.

Entitlement to an increased initial evaluation for the 
veteran's service connected left knee arthritis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1986 to November 
1989.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, in September 2003, which granted service 
connection for arthritis of the left knee and assigned an 
initial disability rating of 10 percent, effective November 
22, 2002.

The veteran provided testimony at a videoconference hearing 
conducted by the undersigned Veterans Law Judge in August 
2005, a transcript of which is on record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran in this case seeks increased evaluations for 
service-connected left knee conditions.  In pertinent part, 
the veteran argues that the various manifestations of this 
disability is more severe than currently evaluated, and 
productive of a greater degree of impairment than is 
reflected by the respective schedular evaluations now 
assigned.

In that regard, the Board notes that a September 2003 rating 
decision established service connection for left knee 
arthritis, with an evaluation of 10 percent effective in 
November 2002.  A February 2005 Supplemental Statement of the 
Case (SSOC) changed the disability to status post internal 
derangement of the left knee, and increased the evaluation to 
20 percent effective in May 2004.  Thereafter, in a March 
2005 Decision Review Officer (DRO) decision, a separate 
rating for left knee arthritis was established, effective in 
March 2004. 

At the August 2005 Board videoconference hearing, the veteran 
testified that he was now in receipt of Social Security 
Administration (SSA) benefits, in part due to his left knee 
conditions.  A review of the claims file fails to reveal that 
the records from SSA have been obtained.  The duty to assist 
requires VA to obtain relevant records in the custody of a 
Federal agency.  38 C.F.R. § 3.159(c)(2).  Thus, on remand, 
these records should be requested.

A review of the record also discloses that the veteran last 
underwent a VA examination to specifically address his left 
knee condition in August 2003, over two years ago.  The 
findings on that examination appear to be clinically 
sufficient.  Additionally, the veteran's May 2004 
examination, which primarily addressed his lumbar spine and 
hip condition, also described the condition of the veteran's 
knee at that time, as does a private report from May 2004.  
However, during the veteran's August 2005 hearing, he 
testified that he had almost total instability, reduced range 
of motion, and daily pain of a considerable magnitude.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95 (April 7, 1995).

Under the circumstances, the Board is of the opinion that an 
additional, more contemporaneous VA examination would be 
advantageous prior to a final adjudication of the veteran's 
current claim for an increased evaluation for his service-
connected left knee disabilities.  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left knee 
condition since May 2004.  After securing 
the necessary release, the RO should 
obtain these records.

3.  After completing the above 
development to the extent possible, the 
veteran should be afforded a VA joints 
examination to determine the current 
nature and severity of the veteran's 
left knee arthritis and internal 
derangement.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
indicated tests should be conducted, and 
the results recorded in the examination 
report.

In examining the left knee the examiner 
should document any limitation of motion, 
including any limitation of motion due to 
pain, expressed in terms of full 
extension being zero degrees.  
Specifically, the examiner should 
determine whether the veteran is unable 
to fully extend the left knee due to pain 
and, if so, document the actual 
limitation of extension due to pain.  The 
examiner should also describe the 
existence and severity of any 
subluxation, instability, crepitance, or 
locking.  

The examiner should also describe any 
functional loss pertaining to the left 
knee, including the inability to perform 
normal working movements of the joints 
with normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should also be asked to 
evaluate any functional loss due to pain 
or weakness, and to document all 
objective evidence of those symptoms, 
including muscle atrophy.  In addition, 
the examiner should indicate the extent 
and duration of any flare-ups.   

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

